Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                             Exhibit Page 1 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                             Exhibit Page 2 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                             Exhibit Page 3 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                             Exhibit Page 4 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                             Exhibit Page 5 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                             Exhibit Page 6 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                             Exhibit Page 7 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                             Exhibit Page 8 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                             Exhibit Page 9 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 10 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 11 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 12 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 13 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 14 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 15 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 16 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 17 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 18 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 19 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 20 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 21 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 22 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 23 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 24 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 25 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 26 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 27 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 28 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 29 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 30 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 31 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 32 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 33 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 34 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 35 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 36 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 37 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 38 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 39 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 40 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 41 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 42 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 43 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 44 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 45 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 46 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 47 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 48 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 49 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 50 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 51 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 52 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 53 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 54 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 55 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 56 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 57 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 58 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 59 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 60 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 61 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 62 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 63 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 64 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 65 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 66 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 67 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 68 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 69 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 70 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 71 of 72
Case 2:19-bk-52868   Doc 109-1 Filed 10/15/19 Entered 10/15/19 17:10:48   Desc
                            Exhibit Page 72 of 72
